—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner, a prison inmate, was found guilty of violating the prison disciplinary rule that prohibits inmates from possessing or mating alcoholic beverages. According to the misbehavior report, during the course of petitioner’s testimony on behalf of another inmate at a prison disciplinary hearing, petitioner admitted mating an alcoholic beverage out of orange juice and then placing the container outside the cube of the other inmate. Based upon this admission, a misbehavior report was issued to petitioner charging him with violating the subject rule. In our view, the misbehavior report provides substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Although petitioner recanted his admission at his own disciplin*737ary hearing and claimed that he had been coerced into incriminating himself, he refused to provide any corroborating details and the Hearing Officer was entitled to reject petitioner’s explanation as incredible (see, Matter of De La Rosa v Portuondo, 247 AD2d 810, 811). Petitioner’s remaining contentions have been examined and found to be similarly unpersuasive.
Mercure, J. P., Peters, Graffeo, Rose and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.